                                  U.S. DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

RANDY STRADLEY,

                       Plaintiff,                            Case No. 16-cv-11563

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
CORIZON HEALTH CARE PROVIDER, et al

                       Defendant.

__________________________________________/

     ORDER DENYING PLAINTIFF’S REQUEST TO REISSUE COURT’S ORDER AND
                 TO RESTART THE ORDER’S DATE OF ISSUE

        Plaintiff Randy Stradley, an inmate representing himself pro se, filed a complaint on April

29, 2016. ECF No. 1. In the complaint, he alleged that, while incarcerated at the Kinross

Correctional Facility, he was denied adequate medical care. Defendant Daniel Heyns, the director

of the Michigan Department of Corrections, was summarily dismissed on August 10, 2016,

because Stradley did not allege in his complaint that Heyns was involved in the allegedly

unconstitutional conduct. ECF No. 6. All pretrial matters were then referred to Magistrate Judge

Patricia T. Morris. ECF No. 8. On September 21, 2016, Defendants Corizon Health Care Provider

and Vindhya Jawardena filed a motion to dismiss. ECF No. 14. On November 15, 2016, Judge

Morris directed Stradley to file an amended complaint. ECF No. 22. He filed the amended

complaint on December 9, 2016. ECF No. 24. On February 2, 2017, Judge Morris issued a report

recommending that the motion to dismiss be granted. ECF No. 34.

        On July 6, 2017, the Court issued an order overruling Stradley’s objections, adopting the

report and recommendation, granting the motions to dismiss, and dismissing the complaint. ECF

No. 64. The Court’s dismissal was premised on a finding that all of Stradley’s claims in the
complaint were barred by the three-year statute of limitations. In July, Stradley filed four

substantially identical motions seeking amendment of that order of dismissal. ECF Nos. 66, 67,

69, 70. On August 29, 2017, the Court denied those motions, explaining that even if the time period

during which Stradley pursued an administrative grievance was excluded from the statute of

limitations period, his claims were all untimely by several months. ECF No. 71.

       On November 17, 2017, Stradley filed a letter arguing that his claim could not be

considered untimely because it alleged a continuing violation. ECF No. 74. On November 20,

2017, Stradley filed another letter arguing that the administrative grievance he filed with the prison

put the prison on notice of his medical conditions. ECF No. 75. The Court construed these letters

as motions for relief and denied them. ECF No. 76.

       On October 2, 2018, Stradley filed a motion for relief from judgment and on October 25,

2018, he filed a memorandum which was construed as a supplement to the motion for relief. ECF

Nos. 79, 82. Stradley argued that he was not given adequate opportunity to conduct discovery. The

Court denied his motion. ECF No. 83.

                                                  I.

       On December 3, 2018, Stradley filed a letter requesting that the Court reissue its previous

order, Order Denying Motion for Relief from Judgment, ECF No. 83. Stradley explains that in his

motion for relief from judgment, he listed his address as Muskegon Correction Facility. ECF No.

85. However, the Court’s order was mailed to Stradley’s previous address at the Saginaw

Correctional Facility. Id. He requests that the Court reissue the order and “restart the date such

Order is being sent.” ECF No. 85.

                                                 II.
       Stradley was previously informed that it was his obligation as a party to the case to notify

the Court of any change to his address. On May 4, 2016, the Court issued a notice regarding the

parties’ responsibility to notify the court of address changes. It presents:

       THIS NOTICE IS A REMINDER that you are required, pursuant to E.D. Mich.
       LR 11.2, to promptly file a notice with the Clerk and serve a copy of the notice on
       all parties whenever your address or other contact information changes…Failure to
       promptly notify the court of a change in address or other contact information may
       result in the dismissal of your case.

       Notices regarding address changes should include the following:
              • Your Name
              • Your New Address
              • Your Case Number
              • If you are a prisoner, your Inmate Number

       Send your notice to the Clerk at:
             United States District Court
             Clerk’s Office
             231 Lafayette Boulevard
             Detroit, Michigan 48226

       Remember, your failure to promptly notify the court of a change in address or other
       contact information may result in the dismissal of your case.

ECF No. 4 (bold language in original).

       Stradley was notified of his obligation to file a notice with the Clerk if his address changed.

Additionally, he demonstrated that he was aware of this obligation. Both on June 20, 2017 and

June 21, 2017 he filed a notice of change of address with the Clerk when he was moved to the

Saginaw Correctional Facility. ECF Nos. 58, 61. However, he did not file such a notice when he

was moved from the Saginaw Correctional Facility to the Muskegon Correctional Facility.

       The Court informed Stradley of his obligation and he demonstrated through his actions that

he understood that obligation.

                                                 III.
       Accordingly, it is ORDERED that Plaintiff’s request to reissue the Court’s previous order

and to restart the order’s date, ECF No. 85, is DENIED.




       Dated: December 10, 2018                                              s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney or party of record herein by electronic means or first
                       class U.S. mail on December 10, 2018.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager
